DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/17/20 has been entered.
Response to Arguments
The amendments filed 9/17/20 have been entered. 

The amendments have necessitated the new grounds of rejection presented below. The primary reference in the previously presented prior art rejection(s) was over Flores (US 20150292317 A1), but is now Siegfried (US 4928758 A). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-28 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “the flowing hydrocarbon gas- liquid mixture.” There is insufficient antecedent basis for this limitation in the claim. It appears that this was first introduced as “a hydrocarbon gas-liquid mixture”. Claims 17-23 and 31 are rejected for depending from an indefinite claim. 

Claim 21 recites “wherein the structural support tube and the at least one flow stabilizing device are formed as a unitary structure” and depends from claim 16. However, claim 16 recites “the structural support tube is attached directly to the second apex [of the flow stabilizing device]”. It is not clear what applicant intends with the newly recited limitation of claim 21 which appears to attempt to recite that the device is formed as one piece with the use of the phrase “formed as a unitary structure”. However, the parent claim suggests that the device is formed as multiple components which are subsequently joined together (“directly attached”). It is unclear therefore what applicant intends with the limitation requiring the components be “formed as a unitary structure” when viewed in light of the parent claim.



Claim 26 recites “the well head.” There is insufficient antecedent basis for this limitation in the claim. Claims 27-28 are rejected for depending from an indefinite claim. 

Claim 26 recites “A method of accelerating velocity of a hydrocarbon gas- liquid flow”, however, the method consists only of one recited step of “providing at least one flow stabilizing device”. It is unclear if any step of e.g. flowing a hydrocarbon gas- liquid is even required by the method. The method’s "providing" step only recites providing at least one flow stabilizing device which is “dimensioned and configured” to achieve the desired flow characteristics, without explicitly requiring any fluid flow. Claims 27-28 are rejected for depending from an indefinite claim.  

Claim 33 recites “the flowing hydrocarbon gas liquid mixture.” There is insufficient antecedent basis for this limitation in the claim. It appears that this was first introduced as “a flowing gas-liquid mixture”. 

Claim 33 recites “the well head.” There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-22, 24-28, and 31-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegfried (US 4928758 A), in view of Office Notice.

Regarding claim 16, Siegfried teaches a vertical oil and gas production well for conveying a hydrocarbon gas-liquid mixture, comprising: 
a production tubing extending from a bottom of the well (Fig 1-2, production tubular 11 extends from the bottom of a well) and having upstream and downstream ends (Fig 1-2, production tubular 11 has an upstream end and downstream end at opposing ends of tool 10) and an inner surface (Fig 1-2, production tubular 11 has an inner surface on the interior face): 
a structural support tube disposed entirely within the production tubing (Fig 1-2, tubing/housing 13, seen in additional detail in Figs 3 and 6); and 
at least one flow stabilizing device positioned in the production tubing along the structural support tube and dimensioned to accelerate velocity of the flowing hydrocarbon gas- liquid mixture in the production tubing to sustain upward liquid flow (Fig 1-2, expansible means 18 on flow section 15, the section would reduce the annular space and therefore is usable to accelerate flow of a fluid. The examiner notes the substantially identical inverse venturi profile of the prior art, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01(I)), 
wherein the at least one flow stabilizing device (Fig 1-2, expansible means 18 on flow section 15) includes: 
a first portion facing upstream (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 23), wherein a distal end of the first portion forms a first apex that faces upstream (Fig 2, Fig 6, the connection point of 18 to collar 23); 
a second portion facing downstream (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 21), wherein a distal end of the second portion forms a second apex that faces downstream (Fig 2, Fig 6, the connection point of 18 to collar 23), 
wherein respective outer surfaces of the first and second portions meet at an angle relative to each other and respectively at an angle relative to a central axis through the first and second portion (Fig 6, the first and second portions as defined meet at an angle at approximately 54, the examiner notes that while the is not a sharp angle depicted, this angle is consistent with the “meeting” of the two portions permitting a curve conveyed when read in light of the specification see "intersection 25" in figs 3B-3C and 8A-8B.); 
(Fig 4, Fig 6, support tube 13 defines a passage way from the first apex to the second apex); 
the structural support tube is attached directly to the second apex and extending axially from the second apex therethrough (Fig 6, the support tube 13 is directly attached to the first and second apexes with bolts 22, shown.); and 
wherein the at least one flow stabilizing device is dimensioned and configured so that an exterior surface of the flow stabilizing device does not touch an adjacent inner wall of the production tubing (Fig 1-2, the flow stabilizing device/18 does not touch the wall of the production tubing), an exterior surface of the first portion forms a solid surface that is configured to partially block and deflect a path of the flowing hydrocarbon gas-liquid mixture (Fig 2, fluid shown as being deflected by the expansible device 18, further Column 3, lines 39-44 describes the device as being a flexible sleeve such as rubber and according would be able of performing the recited function) so that a first portion of the hydrocarbon gas-liquid mixture flows through the structural support tube (Fig 2, Column 4, lines 24-34, there is a pump 16 which utilizes “well fluid” to expand the expansible member, as seen in Figs 3 and 6, there are ports in support tube 13 which results in a first portion of fluid flowing through the support tube) and a second portion of the flowing hydrocarbon gas-liquid mixture flows around the flow stabilizing device and along the inner surface of the production tubing  up an uphole position (Fig 2, fluid shown as being deflected by the expansible device 18 such that the flow can be measured by e.g. wheel 27). 
Siegfried is silent on a production tubing extending to a well head at an uphole position. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having a production tubing extending from a bottom of the well to a well head at an uphole position as is known in the art because having a well extend to a surface would allow for the production of well fluid and the wellhead would allow for wellbore pressures to be contained within a well. 

Regarding claim 19, Siegfried further teaches wherein the at least one flow stabilizing device is symmetrical about the central axis extending through the first portion and the second portion (Fig 1-2, the expansible means 18 is symmetric about the central axis as shown).  

Regarding claim 20, while Siegfried inherently teaches an outer diameter Dt of the structural support tube (Fig 1-2, support tube 13 has an outer diameter), Siegfried as modified is silent on wherein an outer diameter Dt of the structural support tube is between 0.2 inch < Dt < 0.5 inch. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having an outer diameter Dt of the structural support tube be between 0.2 inch < Dt < 0.5 inch because since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further having a small diameter support tube would allow for the deployment of the device in production tubulars which are particularly small. 

 Regarding claim 21, while Siegfried shows the two components being directly attached (see parent claim), Siegfried is wherein the structural support tube and the at least one flow stabilizing device are formed as a unitary structure.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by the structural support tube and the at least one flow stabilizing device are formed as a unitary structure as it has been held that where the sub-components are used in the same way, constructing formerly separate structures as a one piece construction is a matter of obvious engineering choice and involves only routine skill in the art. See MPEP §2144.04, subsection V, paragraph B & In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Moreover forming the system as a unitary structure would reduce the need for separate components such as the fastening bolts which may get lost and rendering the device as a whole inoperable. 

Regarding claim 22, Siegfried further teaches a motion actuator attached to an inner surface of the at least one flow stabilizing device for adjusting a diameter of the exterior surface of the flow stabilizing device  (See Fig 1 and Fig 2, where the diameter of the exterior surface is adjusted by expansion. Column 4, lines 47-55 hydraulic actuator applies force on sleeve to expand sleeve to produce desirable flow patterns).  

Regarding claim 24, Siegfried teaches a flow stabilizing device (Fig 1-2, expansible means 18 on flow section 15) positioned in a production tubing of an oil and gas well (Fig 1-2, production tubular 11) along a structural support tube (Fig 1-2, tubing/housing 13, seen in additional detail in Figs 3 and 6) and dimensioned to accelerate velocity of the flowing hydrocarbon gas-liquid mixture in the production tubing to sustain upward liquid flow (Fig 1-2, expansible means 18 on flow section 15, the section would reduce the annular space and therefore is usable to accelerate flow of a fluid. The examiner notes the substantially identical inverse venturi profile of the prior art, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112.01(I)), the flow stabilizing device comprising: 
a first portion facing upstream (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 23), wherein a distal end of the first portion forms a first apex that faces upstream (Fig 2, Fig 6, the connection point of 18 to collar 23); 
a second portion facing downstream (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 21), wherein a distal end of the second portion form a (Fig 2, Fig 6, the connection point of 18 to collar 23) 
wherein respective outer surfaces of the first and second portions meet at an angle relative to each other and respectively at an angle relative to a longitudinal axis of the flow stabilizing device (Fig 6, the first and second portions as defined meet at an angle at approximately 54, the examiner notes that while the is not a sharp angle depicted, this angle is consistent with the “meeting” of the two portions permitting a curve conveyed when read in light of the specification see e.g. Figs 3B-3C and 8A-8B.); 
a passageway extending from the first apex through the second apex (Fig 4, Fig 6, support tube 13 defines a passage way from the first apex to the second apex); 
wherein the structural support tube is attached directly to the second apex extending axially from the second apex therethrough through the passageway and through and is disposed entirely within the production tubing (Fig 6, the support tube 13is directly attached to the first and second apexes with bolts 22, shown, and is within the production tubular 11.), and 
wherein the flow stabilizing device is dimensioned and configured so that an exterior surface of the flow stabilizing device does not touch an adjacent inner wall of the production tubing  (Fig 1-2, the flow stabilizing device/18 does not touch the wall of the production tubing), an exterior surface of the first portion forms a solid surface that is configured to partially block and deflect a path of the flowing hydrocarbon gas-liquid mixture (Fig 2, fluid shown as being deflected by the expansible device 18, further Column 3, lines 39-44 describes the device as being a flexible sleeve such as rubber and according would be able of performing the recited function) so that a first portion of the hydrocarbon gas-liquid mixture flows through the structural support tube (Fig 2, Column 4, lines 24-34, there is a pump 16 which utilizes “well fluid” to expand the expansible member, as seen in Figs 3 and 6, there are ports in support tube 13 which results in a first portion of fluid flowing through the support tube) and a second portion of the flowing hydrocarbon gas-liquid mixture flows around the flow stabilizing device and along the inner surface of the production tubing up to an uphole position (Fig 2, fluid shown as being deflected by the expansible device 18 such that the flow can be measured by e.g. wheel 27 and the flow is in an uphole direction).  
Siegfried is silent on a production tubing extending to a well head at an uphole position. 
The examiner takes Office Notice that a production tubing extending from a bottom of the well to a well head at an uphole position is known in the art. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having a production tubing extending from a bottom of the well to a well head at an uphole position as is known in the art because having a well extend to a surface would allow for the production of well fluid and the wellhead would allow for wellbore pressures to be contained within a well. 

Regarding claim 25, Siegfried is silent on wherein a flow stabilizing device diameter ratio A is in a range from 0 to 2/3. 
(Fig 1-2, flow restriction device 18 has the recited portions and a structural support tube 13)
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having the recited diameter ratio range and which would necessarily result in the intended affects because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover Siegfried teaches the variability of his flow stabilizing device 18 and merely through the course of operating, it would result in the device being more likely to be in a state within the recited range through the course of normal operation.  

Regarding claim 26, Siegfried teaches a method of accelerating velocity of a hydrocarbon gas- liquid flow in a vertical production tubing of an oil and gas well, the production tubing having an inner surface (Fig 1-2, production tubular 11 is vertically oriented), the method comprising the steps of: 
providing at least one flow stabilizing device(Fig 1-2, expansible means 18 on flow section 15) positioned centrally in the production tubing (Fig 1-2, production tubular 11) along a structural support tube disposed entirely within the production tubing  (Fig 1-2, tubing/housing 13 is in the production tubular 11, seen in additional detail in Figs 3 and 6), the at least one flow stabilizing device having a first portion facing upstream (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 23), wherein the distal end of the first portion forms a first apex that faces upstream (Fig 2, Fig 6, the connection point of 18 to collar 23); 
a second portion facing downstream (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 21), and wherein the distal end of the second portion forms a second apex that faces downstream (Fig 2, Fig 6, the connection point of 18 to collar 23), the structural support tube being attached to the second apex, extending axially therethrough (Fig 6, the support tube 13is directly attached to the first and second apexes with bolts 22, shown), 
wherein respective outer surfaces of the first and second portions meet at an angle relative to each other and respectively at an angle relative to a longitudinal axis of the flow stabilizing device (Fig 6, the first and second portions as defined meet at an angle at approximately 54, the examiner notes that while the is not a sharp angle depicted, this angle is consistent with the “meeting” of the two portions permitting a curve conveyed when read in light of the specification see e.g. Figs 3B-3C and 8A-8B.);  
a passageway extending from the first apex through the second apex (Fig 4, Fig 6, support tube 13 defines a passage way from the first apex to the second apex), and 
wherein the at least one flow stabilizing device is dimensioned and configured so that an exterior surface of the flow stabilizing device does not touch an adjacent inner wall of the production tubing (Fig 1-2, the flow stabilizing device/18 does not touch the wall of the production tubing), an exterior surface of the first portion forms a solid surface that is configured to partially block and deflect a path of a flowing hydrocarbon gas-liquid mixture (Fig 2, fluid shown as being deflected by the expansible device 18, further Column 3, lines 39-44 describes the device as being a flexible sleeve such as rubber and according would be able of performing the recited function) so that a first portion of the hydrocarbon gas-liquid mixture flows through the structural support tube  (Fig 2, Column 4, lines 24-34, there is a pump 16 which utilizes “well fluid” to expand the expansible member, as seen in Figs 3 and 6, there are ports in support tube 13 which results in a first portion of fluid flowing through the support tube) and a second portion of the flowing hydrocarbon gas-liquid mixture flows around the flow stabilizing device along the inner surface of the production tubing up to an uphole position (Fig 2, fluid shown as being deflected by the expansible device 18 such that the flow can be measured by e.g. wheel 27 and the flow is in an uphole direction).  
Siegfried is silent on a production tubing extending to a well head at an uphole position. 
The examiner takes Office Notice that a production tubing extending from a bottom of the well to a well head at an uphole position is known in the art. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having a production tubing extending from a bottom of the well to a well head at an uphole position as is known in the art because having a well extend to a surface would 

Regarding claim 27, Siegfried further teaches varying a momentum transfer by adjusting a flow acceleration ratio Γ at the flow stabilizing device throat whereby the fluid flow near walls of the production tubing (40) is stabilized and the gas flow velocity in the structural support tube (10) is increased (Fig 1 and Fig 2, where the diameter of the exterior surface is adjusted by expansion, where the inner diameter of the production tubing and support tubing is constant and the diameter between the venturi portions changes, the acceleration ratio must therefore be varied. Column 4, lines 47-55 hydraulic actuator applies force on sleeve to expand sleeve to produce desirable flow patterns. In expanding the flowmeter, the velocity is necessarily increased and therefore considered stabilized).

Regarding claim 28, Siegfried inherently teaches a variable acceleration ratio (Fig 1 and Fig 2 of Siegfried, where the diameter of the exterior surface is adjusted by expansion), Siegfried is not explicit on wherein the flow acceleration ratio Γ is in the recited range.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried, by having the flow acceleration ratio in the recited range given the breadth of the recited range and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover Siegfried teaches the variability of his flow stabilizing device 18 and merely through the course of operating, it would result in the device being more likely to be in a state within the recited range through the course of normal operation.  
  
Regarding claim 31, Siegfried teaches a vertical oil and gas production well according to claim 16, wherein the at least one flow stabilizing device is configured as a converging-diverging dual- cone flow stabilizing device (Fig 1, the first portion and second portion as defined each form a conical shape, these converge towards their meeting point and diverse at their respective apexes).  

Regarding claim 32, Siegfried further teaches wherein the flow stabilizing device is configured as a converging-diverging dual-cone flow stabilizing device (Fig 1, the first portion and second portion as defined each form a conical shape, these converge towards their meeting point and diverse at their respective apexes).  

Regarding claim 33, Siegfried teaches a flow stabilizing device (Fig 1-2, expansible means 18 on flow section 15) positioned in a production tubing of an oil and gas well (Fig 1-2, production tubular 11 extends from the bottom of a well) along a structural support tube (Fig 1-2, tubing/housing 13, seen in additional detail in Figs 3 and 6) 
a first conically-shaped portion extending upward (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 23, the device forms a conical shape as it goes from a widened section to a narrow point and circumscribes a tool such that the portion would be conically shaped in form) and a distal end of which forms a first apex facing upstream (Fig 2, Fig 6, the connection point of 18 to collar 23); 
a second-conically-shaped portion extending downward (Fig 2, Fig 6, portion of 18 extending from approximately 54 to collar 23, the device forms a conical shape as it goes from a widened section to a narrow point and circumscribes a tool such that the portion would be conically shaped in form) and a distal end of which forms a second apex facing downstream (Fig 2, Fig 6, the connection point of 18 to collar 23); and 
a passageway extending from the first apex to a second apex (Fig 4, Fig 6, support tube 13 defines a passage way from the first apex to the second apex), 
wherein respective outer surfaces of the first conically-shaped portion and the second conically-shaped portion meet at an angle relative to each other and respectively at an angle relative to a longitudinal axis of the flow stabilizing device (Fig 6, the first and second portions as defined meet at an angle at approximately 54, the examiner notes that while the is not a sharp angle depicted, this angle is consistent with the “meeting” of the two portions permitting a curve conveyed when read in light of the specification see e.g. Figs 3B-3C and 8A-8B.), and 
(Fig 1-2, the flow stabilizing device/18 does not touch the wall of the production tubing), an exterior surface of the first portion forms a solid surface that is configured to partially block and deflect a path of the flowing hydrocarbon gas-liquid mixture (Fig 2, fluid shown as being deflected by the expansible device 18, further Column 3, lines 39-44 describes the device as being a flexible sleeve such as rubber and according would be able of performing the recited function) so that a first portion of the hydrocarbon gas- liquid mixture flows through the structural support tube (Fig 2, Column 4, lines 24-34, there is a pump 16 which utilizes “well fluid” to expand the expansible member, as seen in Figs 3 and 6, there are ports in support tube 13 which results in a first portion of fluid flowing through the support tube) and a second portion of the flowing hydrocarbon gas-liquid mixture flows around the flow stabilizing device and along the inner surface of the production tubing up to the well head (Fig 2, fluid shown as being deflected by the expansible device 18 such that the flow can be measured by e.g. wheel 27 and the flow is in an uphole direction).
Siegfried is silent on a production tubing extending to a well head at an uphole position. 
The examiner takes Office Notice that a production tubing extending from a bottom of the well to a well head at an uphole position is known in the art. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having a production tubing extending from a bottom of the well to a well head at an . 

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegfried (US 4928758 A), in view of Office Notice, further in view of Moake (US 20020121371 A1).

Regarding claim 17, Siegfried as modified is silent on a plurality of flow stabilizing devices positioned on the structural support tube in a predetermined spaced-apart relation.  
Moake teaches a plurality of flow stabilizing devices positioned on the structural support tube in a predetermined spaced-apart relation (Fig 1, various flow stabilizing devices in use with each of 26, 28, 30 with the embodiment of Fig 3, see Para 0015).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Siegfried by having a plurality of flow stabilizing devices positioned on the structural support tube in a predetermined spaced-apart relation as disclosed Moake to measure the fluid flow parameters measurable by an inverse venturi flowmeter corresponding to multiple zones which may be developed.  

(Fig 1 of Moake, each of the devices 26, 28, 30 has a different configuration by virtue of the depth/zone to which they are deployed and the number of tubular joints to configure the device to that depth)..  

Allowable Subject Matter
Claim 23 is dependent upon a rejected base claim would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 23 recites “at least one opening positioned in a side wall of the flow stabilizing device for passing an injected gas or a liquid down through the structural support tube and out through the at least one opening in order to help stabilize a liquid film at the inner surface of the production tubing.” As discussed in the rejection above, Siegfried (US 4928758 A) is the best available reference and teaches most of the parent claim. Siegfried does not teach the recited limitation. While Siegfried does describe his flow stabilizing device 18 as “an inflatable packer or sleeve” (Column 2, line 32) and an expandable packer/sleeve with an opening (and even arguably capable of passing injecting fluid through the central mandrel) is known (see e.g. Jeffery (US 20130140872 A1) which has a port 14 in an expandable sleeve 26 in Fig 1, described in . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676